Citation Nr: 0014777	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder manifested by pain in the left lower side, and a 
chronic acquired right rib disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
February 1986.  

This appeal arose from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for a back disorder shown as cervical/thoracic 
strain, a right knee disorder shown as swelling of the right 
knee, pain in the left lower side shown as a musculoskeletal 
pelvic pain, and a right rib disorder shown as muscle spasm 
in the right rib cage area.  

In September 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a right knee 
disorder, and remanded the issues of entitlement to service 
connection for back and right rib disorders, and pain in the 
left lower side to the RO for further development and 
adjudicative actions.

In February 2000 the RO granted entitlement to service 
connection for post sprain lumbar spine with assignment of a 
20 percent evaluation effective October 10, 1995, the date of 
receipt of claim.  The RO also affirmed the previous denials 
of entitlement to service connection for a right rib disorder 
and pain in the left lower side.

The case has been returned to the Board for further appellate 
review.  

As is specified in more detail below, the claim of 
entitlement to service connection for a right rib disorder is 
found to be well grounded, but because there was inadequate 
compliance with the Board's remand directives, the claim is 
further addressed in the remand portion of this decision.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

It is noted that in September 1997 the Board denied a claim 
of entitlement to service connection for a right knee 
disorder.  In February 2000 the veteran submitted a letter, 
stating in pertinent part "In regards to my appeal on my 
right knee.  It still swells, it feels like I am getting 
arthritis in it.  I have no additional documents on this 
claim."  The Board's decision, unless appealed in a timely 
fashion is final.  It is unclear what the veteran is seeking, 
but the matter is referred to the RO for appropriate follow-
up.  

In the aforementioned February 2000 letter, received after 
the issuance of the February 2000 rating decision, the 
veteran stated in pertinent part that she was receiving 
chiropractic care of her back, but that her back was 
seemingly getting worse.  She also mentioned that she was in 
the process of obtaining a referral to a specialist in 
orthopedics.  This statement is in the nature of a notice of 
disagreement (NOD) with the initial evaluation assigned.  

Failure to provide a statement of the case (SOC) when a 
timely NOD is filed is a procedural defect requiring a 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, an appeal shall 
be returned to the Board only if perfected through filing of 
a timely substantive appeal.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  This matter is addressed in the remand 
portion of the decision.  


FINDINGS OF FACT

1.  Pain in the veteran's left lower side is most likely 
related to scar tissue from surgeries in service.  

2.  The claim of entitlement to service connection for a 
chronic acquired right rib disorder is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by pain in the 
left lower side was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303, 4.3 
(1999).  

2.  The claim of entitlement to service connection for a 
chronic acquired right rib disorder is well grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's pre-enlistment examination, dated in December 
1976, shows a normal pelvic examination, a normal abdomen, a 
normal chest and a normal musculoskeletal system.  

Service medical records show numerous reports pertaining to 
gynecological care during service, primarily pertaining to 
irregularities with the menstrual cycle, vaginal 
discharge/infection and miscarriage.  The veteran gave birth 
on two occasions in service; both times accomplished by 
cesarean section.  

In June 1979 in connection with an incomplete abortion and 
dilation and curettage operation, the veteran reported severe 
abdominal pain although it was not specified that this was 
left sided.  

The veteran gave birth via cesarean section in April 1980.  
Diagnoses included premature rupture of bag of water, failure 
to progress, cephalopelvic disproportion and endometritis 
with parametritis.  

A retention examination in May 1982 noted a normal pelvic 
examination and normal examinations of the chest, abdomen and 
musculoskeletal system.  

In August 1982 the veteran reported muscle spasm in the right 
rib (also described as the upper right quadrant of the 
abdomen) that would start and stop suddenly.  She denied ever 
having had a similar problem before.  There was a tender 12th 
right rib.  The assessment was floating rib syndrome.  

In connection with another threatened abortion in January 
1983, the veteran denied any significant abdominal pain.  

During a pregnancy related check-up in December 1983 the 
veteran reported right sided cramping.  

In February 1984 the veteran gave birth to a second child by 
cesarean section.  The birth was described as complicated by 
the prior cesarean section.  

In June 1985 the veteran was seen for severe abdominal pain 
for one day.  Examination showed tenderness of the left 
adnexa.  The assessment was left ovarian cyst. 

A note from January 1986 noted symptoms of left-sided 
adhesions.  

In February 1986 the veteran underwent a bilateral partial 
salpingectomy and lysis of adhesions.  The left tube seemed 
to be adhered to the wall and had to be dissected out.  

A chest x-ray from February 1986 was normal.  

A follow-up report from February 1986 noted complaints of 
frequency of urination with nausea and lower abdominal 
pressure.  The veteran's recent operative history was noted.  
The assessment was urinary tract infection.  

A medical history from the same month, the stated purpose of 
which was "chapter 6," noted complaints of pain or pressure 
in the chest.  The veteran also stated that she had been 
treated for a female disorder, and that she was not sure if 
she had a tumor, growth, cyst, or cancer.  

An Army hospital emergency room report from July 1987 noted 
lower left abdominal pain for three months.  The assessment 
appears to have been "adhesions."  

Army clinic treatment records from 1991 and 1992 show 
treatment of right upper back pain, nausea and abdominal 
pain.  The veteran reported a history of gas.  

In February 1991 an assessment was made of rule out 
cholelithiasis/gall bladder disease.  A subsequent report 
attributed the symptoms to gastritis versus peptic ulcer 
disease.  

In October 1995 the veteran's private chiropractor submitted 
a report stating that she had received treatment since March 
1994 for various musculoskeletal complaints, but did not list 
the abdomen or right ribs.  

The veteran submitted a written statement in November 1995 
asserting that she had left-sided pain that would occur 
during her menstrual cycle, and added that the pain started 
after her second cesarean section.  She asserted that she was 
told that she had an ovarian cyst and that during a 
sterilization procedure, an adherent left fallopian tube had 
to be dissected.  A physician told her that this was causing 
her pain.  She noted that an Army hospital record noted that 
adhesions were possibly causing abdominal pain.  

With respect to her right rib, the veteran stated that her 
right rib would pull out of place and was diagnosed as 
floating rib syndrome during active duty.  

The veteran's chiropractor submitted a supplemental report in 
November 1995.  He stated that the veteran's left lower side 
pain was diagnosed as musculoskeletal in nature but after he 
was informed by her of complications experienced from surgery 
in the area, he amended his opinion to include possible post 
surgical complications.  

The chiropractor stated that the veteran impressed him as a 
concerned and honest individual.  While, according to his 
report, etiology was unknown and diagnosis was based largely 
on the veteran's history, he assumed that injuries suffered 
on active duty caused her complaints due to the absence of 
any indication of another event that could cause the 
condition.  

On VA examination in April 1996 the veteran reported pain in 
the right costal margin in 1982, after birth of her child.  
After examination, which found right costal margin prominence 
and tenderness but no displacement, the diagnosis was chronic 
costal margin instability.  

The veteran also underwent a VA gynecological examination 
during which she reported chronic pelvic pain, primarily on 
the left side for 10 years.  Her history was reviewed.  After 
examination, which showed left adnexal tenderness, the 
assessment was chronic pelvic pain with history of pelvic 
adhesive disease.  

A VA outpatient record from August 1996 noted complaints of 
chronic pelvic pain beginning six days from menses.  The 
veteran reported progressive pain for 10 years.  Alternative 
procedures were discussed.  

In a statement submitted in November 1996 the veteran stated 
that she continued to have pain in the area where a 
sterilization operation was performed in 1986.  She stated 
that she was informed that this was possibly due to scar 
tissue.  She stated that pelvic adhesive disease was ruled 
out, but that she was informed that a hysterectomy would 
relieve her pain.  

With regard to the right rib, the veteran reported that rib 
pain had begun shortly after the birth of her first child.  A 
physician advised her that the baby probably kicked the rib 
out.  She related the diagnosis made at the time, and stated 
that she continued to have pain in the rib area after that 
time.  

Records show that the veteran was seen at an Army hospital 
clinic in November 1996 for workup for left pelvic pain.  She 
reported pain since 1984, and her operation in 1986.  A 
pelvic ultrasound was ordered.  

The pelvic ultrasound was conducted in December 1996.  The 
veteran reported a long history of chronic pelvic pain.  The 
left ovary was smaller than the right ovary, and the examiner 
stated that there may have been a slight hypoechoic region 
seen in the region of the cervix.  No specific impression was 
given.  Additional ultrasound testing was recommended.  

On follow-up in December 1996 an impression was made that 
there was a normal examination.  Pelvic pain was attributed 
to scar tissue.  A hysterectomy was offered.  

Additional VA examinations were conducted in September 1998.  
The examiner appears to have been the same individual who 
conducted the 1996 examinations.  

There does not appear to have been any history, examination, 
diagnoses or opinions offered regarding the claim of 
entitlement to service connection for pain in the left lower 
side.  

Regarding the claim of entitlement to service connection for 
a right rib disorder, the veteran reported trouble with a 
rib, stating that while pregnant her baby kicked it.  By 
history, a diagnosis of a floating rib was made, but x-rays 
had previously been negative.  The examiner's report contains 
answers to questions that are not listed and therefore it is 
unclear whether there was any examination of the ribs.  No 
diagnosis was made with respect to the ribs. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  Hensley supra.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
her lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  




The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that her claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

With respect to the claim of entitlement to service 
connection for pain in the left lower side, this complaint 
was shown in service.  After service, the veteran's 
chiropractor offered the opinion that this was possibly a 
complication of surgery, as contended by the veteran.  

There is also a medical opinion from a gynecologist that the 
veteran's left-sided pelvic pain was secondary to scar 
tissue.  The opinion, as noted above, was given as part of a 
work-up of the veteran's complaints of pelvic pain after 
operations in service in 1984 and 1986.  

The Board concludes that the veteran has submitted medical 
evidence of a current disability, medical evidence of 
relevant symptoms and diagnoses in service, lay and medical 
evidence of ongoing left lower pelvis pain after service, and 
competent medical evidence supporting the existence of at 
least a possible or plausible nexus between current 
complaints and findings and service.  

Therefore, given that the burden of establishing a well 
grounded claim is low, treating the evidence as presumptively 
credible, and viewing it in the light most favorable to the 
veteran, the evidence is sufficient to well ground her claim. 
38 C.F.R. §3.303(a),(b),(d); Caluza, supra.  

Although the Board previously requested a VA examination with 
an opinion on etiology, the medical records in the claims 
folder persuasively support the veteran's claim and as there 
is no evidence attributing the pelvic pain to a nonservice 
related cause, the Board concludes that the preponderance of 
the evidence is not against the claim and it is granted.  
38 C.F.R. §§ 3.102, 3.303, 4.3;  Caluza, 7 Vet. App. 498;  
Gilbert, 1 Vet. App. 49.  

With respect to the complaints of a right rib disorder, the 
veteran has produced medical evidence of relevant symptoms 
and diagnoses in service (floating rib syndrome), lay 
evidence of ongoing pain after service, and medical evidence 
of a current chronic disability - namely chronic costal 
margin instability - based on her history of symptoms in 
service.  There is continuity of symptomatology after service 
and a medical opinion providing a diagnosis of a chronic 
disorder based on that symptomatology.  

Therefore, the Board finds that there is a plausible or 
possible basis for the veteran's claim.  Treating the 
evidence as presumptively credible and viewing it in the 
light most favorable to the veteran, this is sufficient to 
well ground her claim. 38 C.F.R. §3.303; Caluza, supra.


ORDER

Entitlement to service connection for a chronic acquired 
disorder manifested by pain in the left lower side is 
granted.  

The veteran having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
right rib disorder, the appeal is granted to this extent 
only.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
right rib disorder, VA must assist her in the development of 
his claim prior to a final decision.  

As noted previously, the veteran's appeal was remanded by the 
Board in September 1997, and a Board remand affords a 
claimant a due process right to substantial completion of 
requested development.  Stegall supra.  

The aforementioned Board remand requested, among other 
things, a VA examination including a specific diagnosis with 
respect to the right rib symptoms and an opinion on etiology.  
As noted above, it is unclear from the reports of the 1998 
examination record whether there was any examination of the 
right ribs, and no diagnosis or opinion on etiology appears 
to have been provided.  

The Board is of the opinion that a comprehensive 
contemporaneous examination of the appellant as well as 
association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication of the 
issue on appeal.  

Also, as noted in the introduction to this decision, the 
veteran's February 2000 statement is in the nature of a NOD 
from the initial evaluation assigned to the service connected 
back disability, a "post sprain" of the lumbar spine.  
Failure to provide a SOC when a timely NOD is filed is a 
procedural defect requiring a remand.  Godfrey, 7 Vet. 
App. 398;  Manlincon, 12 Vet. App. 238.  However, an appeal 
shall be returned to the Board only if perfected through 
filing of a timely substantive appeal.  Smallwood supra.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), and to ensure that she has been provided with due 
process, the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her claim 
of entitlement to service connection for 
a right rib disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
disorder(s) of the right ribs which may 
be present.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the claims file in this regard.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
supra. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a right rib disorder with 
consideration of all applicable laws and 
regulations.  

6.  The RO should issue a SOC as to the 
claim of entitlement to an initial 
evaluation in excess of 20 percent for a 
post sprain of the lumbar spine.  The SOC 
should contain consideration of all 
applicable laws and regulations including 
Fenderson v. West, 12 Vet. App. 119 
(1999), and a determination as to the 
applicability of 38 C.F.R. § 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).  The veteran 
should be notified of the requisite time 
to file an appeal if she desires 
appellate review of the issue.

If entitlement to service connection for a right rib disorder 
is not granted to the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



